DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This office action is in response to arguments and amendments entered on September 12, 2022 for the patent application 16/711,137 originally filed on December 11, 2019. Claims 1, 2, 4, 5, 8, 9, 11, 13, 14, 16 and 17 are amended. Claims 3, 10 and 15 are cancelled. Claims 1, 2, 4-9, 11-14 and 16-19 are pending. The first office action of April 11, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0035921) in view of Van Gerpen (US 2006/0025836); YU (US 2016/0310341) and Marsh, et al. (hereinafter referred to as “Marsh,” US 2014/0249452).
Regarding claim 8, and substantially similar limitations in claims 1, 5, 6, 13, 17 and 18, Chang discloses during ambulation of a user over a surface, generating and simultaneously projecting multiple light beams on the surface in front of the user's line of progression during ambulation (see para. [0022]: The light source 31 is turned on and off by the control signal, generates a light pattern with a predetermined intensity that serves as the cueing mark when turned on, and does not generate the cueing mark when turned off. The light source 31 may include, for example, a light emitting diode or a laser source. The mask 32 is formed with an adjustable aperture. The adjustor 33 may be operated to adjust the aperture, so as to prevent or allow passage of the cueing mark through the aperture, and to change the intensity of the cueing mark when the passage of the cueing mark through the aperture is allowed. In this embodiment, the cueing mark exhibits a predetermined shape (e.g., line or curve) on the ground, but the disclosure is not limited to such), to thereby project a field projection on the surface that is continuously seen by the user during ambulation and is not dependent on stepping of the user during ambulation (see para. [0031]: 2. The control signal may play no role in the generation of the cueing mark by the light source 31, and the adjustor 33 may adjust the aperture of the mask 32 based on the control signal such that the passage of the cueing mark through the aperture is allowed (i.e., the cueing mark is not masked) when the gait aid 100 is determined to be in the projection state, and such that the passage of the cueing mark through the aperture is prevented (i.e., the cueing mark is masked) when the gait aid 100 is determined to be not in the projection state); and sensing weight bearing at the heel and forefoot of a shoe of the user to detect weight bearing at areas of the user's foot at heel contact and mid to late stance phase of a gait cycle during ambulation of the user ( see para. [0020]: The detecting module 2 (e.g., a pressure sensitive module) generates a sense output based on pressure exerted on a sole of the shoe 1. In this embodiment, the detecting module 2 includes a first pressure sensor 21 and a second pressure sensor 22 that are mounted on an insole. When the insole is disposed in the shoe 1, the first and second pressure sensors 21, 22 are respectively at a front portion 11 and a rear portion 12 of the shoe 1, and continuously or periodically sense the pressure exerted on the sole of the shoe 1 to respectively generate a first sense signal and a second sense signal which cooperatively serve as the sense output).

Chang does not explicitly teach the light beams projecting multiple illuminated lines that are parallel to each other and in front of and perpendicular to the user's line of progression during ambulation. However, Van Gerpen discloses the light beams projecting multiple illuminated lines that are parallel to each other and in front of and perpendicular to the user's line of progression during ambulation (see FIGS. 7 and 8, visual cue 105a and visual cue 105b; see para. [0017]: FIG. 1 depicts an exemplary device according to the present invention. The device 10 includes a light source 15, a power source 20, and a holder 25. The light source may be focused using a shape generator 80 into any shape as desired, for example, a solid or dashed line, square, oval, circle, polygon, or any other illuminated shape or pattern. Additionally, the shape or pattern may be adjustable in size, provided that it is sufficiently visible to provide the visual cue or stimulus for the user).

Van Gerpen is analogous to Chang, as both are drawn to the art of gait training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Chang to include light beams projecting multiple illuminated lines that are parallel to each other and in front of and perpendicular to the user's line of progression during ambulation, as taught by Van Gerpen, since providing as such, aids the user as the user steps toward the visual cue, which then the visual cue advances with the user, thereby creating a continuing, successive stimulus for eliminating freezing for each step (see para. [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

It also would have been obvious to one having ordinary skill in the art at the time of filing to use light beams projecting multiple illuminated lines that are parallel to each other and in front of and perpendicular to the user's line of progression during ambulation, since the Applicant’s use of light beams projecting multiple illuminated lines that are parallel to each other is an obvious design choice. Applicant has not disclosed that projecting multiple illuminated lines that are parallel to each other solves any stated problem or is for any particular purpose. Moreover, it appears that any method of illumination is generally well known in the art and  would perform equally well. Therefore, it would have been prima facie obvious to modify Chang in view of Van Gerpen to obtain the method/system as specified in claim 8 or claims 1, 5, 6, 13, 17 and 18, respectively, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chang in view of Van Gerpen.

Chang does not explicitly teach generating and transmitting an auditory cue to the user to notify the user that he or she has accomplished heel strike and forefoot weight transfer. However, YU discloses generating and transmitting an auditory cue to the user to notify the user that he or she has accomplished heel strike and forefoot weight transfer (see para. [0061] Moreover, the wearable gait training device of the present disclosure can further include a detection device and a feedback device. The detection device is used to detect whether the user completes stepping according to the stepping prompt point. If the user completes stepping according to the stepping prompt point, the detection device generates a signal to trigger the feedback device to output a reward signal, such as a pleasing bell sound, to encourage the user to continue the correct stepping practice. If the user does not complete stepping according to the stepping prompt point, the detection device generates other signal to trigger the feedback device to send a reminding signal, such as a warning sound, for reminding the user that the stepping is not complete yet).

YU is analogous to Chang, in view of Van Gerpen, as all are drawn to the art of gait training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Chang, in view of Van Gerpen  to include generating and transmitting an auditory cue to the user to notify the user that he or she has accomplished heel strike and forefoot weight transfer, as taught by YU, since doing so encourages the user to continue the correct stepping practice (see para. [0061]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Chang does not explicitly teach coupling a light-generating unit to an anchoring site mounted on a belt worn by a user, the anchoring site comprising a gyroscope, the gyroscope preventing the user's movements from moving the field projection generated by the light-generating unit. However, Marsh discloses coupling a light-generating unit to an anchoring site mounted on a belt worn by a user (see para.  [0024]: The housing preferably contains the at least one motion sensor, the light source, and the processor within; see para. [0025]: The apparatus preferably includes a wearable element. The wearable element is preferably mounted to the housing and enables the apparatus to be worn by the user. In a preferred form the wearable element is a belt clip. The belt clip preferably has a ball and socket joint. Alternatively, the wearable element may comprise a strap, Velcro, a pin, or the like; see para. [0055]: In use, the apparatus is mounted, by the belt clip 17, on a belt 21 being worn by a user 20), the anchoring site comprising a gyroscope, the gyroscope preventing the user's movements from moving the field projection generated by the light-generating unit (see para. [0019]: Preferably the motion sensor and light source are connected electrically to the processor. The processor preferably includes a signal processor and, even more preferably, comprises a microcontroller. The at least one motion sensor may comprise one or more accelerometers, gyroscopes, or other motion sensing devices).

Marsh is analogous to Chang, in view of Van Gerpen and YU, as all are drawn to the art of gait training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method and system as taught by Chang, in view of Van Gerpen amd YU to include coupling a light-generating unit to an anchoring site mounted on a belt worn by a user, the anchoring site comprising a gyroscope, the gyroscope preventing the user's movements from moving the field projection generated by the light-generating unit, as taught by Marsh, since doing so allows the light beam 30 to provide the necessary cue to assist a user with a gait irregularity to overcome, or at least manage, the irregularity. Furthermore, since all of the components of the apparatus are co-located within the housing 11, the apparatus 10 is easy to operate and, importantly, is easily put on or removed by the user when desired (see para. [0067]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 9, and substantially similar limitations in claims 2, 4, 11, 14 and 16, Chang, in view of Van Gerpen, YU and Marsh do not explicitly teach removing the light-generating unit from the belt; mounting the light-generating unit on a tripod on the surface; and then generating the multiple light beams to project the multiple illuminated lines on the surface. The Applicant’s use of removing the light-generating unit from the belt; mounting the light-generating unit on a tripod on the surface; and then generating the multiple light beams to project the multiple illuminated lines on the surface is an obvious design choice. Applicant has not disclosed that removing the light-generating unit from the belt; mounting the light-generating unit on a tripod on the surface; and then generating the multiple light beams to project the multiple illuminated lines on the surface solves any stated problem or is for any particular purpose. Moreover, it appears that any method of illumination is generally well known in the art and  would perform equally well. Therefore, it would have been prima facie obvious to modify Chang in view of Van Gerpen, YU and Marsh to obtain the method/system as specified in claim 9 or claims 2and 14, respectively, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chang in view of Van Gerpen, YU and Marsh.

Regarding claim 12, and substantially similar limitations in claims 5 and 17, Chang and Van Gerpen do not explicitly teach wherein the auditory cue is transmitted to the user via a Bluetooth wireless earbud or speaker. While YU discloses Applicant’s “auditory clue” which inherently requires a speaker, as previously discussed above in in para. [0061]. YU does not explicitly teach wherein the auditory cue is transmitted to the user via a Bluetooth wireless earbud or speaker. However, it would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system and method as taught by Chang, in view of Van Gerpen and YU to include a Bluetooth wireless earbud or speaker, since transmitting an auditory clue over a speaker can be performed by any one of ordinary skill in the art with a reasonable expectation of success. Doing so via “Bluetooth wirelessly” is a modern convenience that is ubiquitous among electronic devices currently available.

Response to Arguments
The Applicant’s arguments filed on September 12, 2022 related to claims 1, 2, 4-9, 11-14 and 16-19 are fully considered, but are not persuasive. 

The Applicant respectfully argues “The drawings have been amended in the manner set forth in the above "Amendments to the Drawings" section of this Reply to address grounds for the Examiner's objections to the drawings relating to line quality, etc. 
The specification has been amended at paragraph [0021] to correctly identify the "star pattern" with reference number 13, consistent with original Figure 4. In view of this amendment and the replacement drawing sheets submitted herewith, Applicant respectfully requests withdrawal of the drawing objections.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the drawing objections are withdrawn. 

The Applicant respectfully argues “Claims 5 and 17 have been amended to address the claim objections, whose withdrawal is respectfully requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objections to claims 5 and 17 are withdrawn. 

§ 103 Rejection 
The Applicant respectfully argues “Amended independent claims 1, 8, and 13 require that the light beams [12] are generated and projected with a light-generating unit [10] coupled to an anchoring site [40] mounted on a belt [20] worn by a user, and that the anchoring site [40] comprises a gyroscope [41] that operates to prevent the user's movements from moving the field projection [18] generated by the light-generating unit [10]. As a result, the unit [10] is able to project and maintain illuminated lines [14] perpendicular to the user's line of progression 16. 
The arrangements disclosed by the prior art of record do not, individually or in combination, provide or suggest the methods or system recited in claims 1, 8, and 13. Therefore, Applicant believes that the inventions recited in claims 1, 8, and 13 are nonobvious over the prior art of record, and favorable reconsideration and withdrawal of the § 103 rejection is respectfully requested.”
The Examiner respectfully agrees. However, the Applicant’s amendments have necessitated a new search and grounds for rejection. The search has uncovered the prior art of Marsh, as provided above in the rejection, rendering the Applicant’s argument as moot. Therefore, the rejections under 35 USC § 103 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715